Citation Nr: 1000444	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-13 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
degenerative disc disease (DDD) of the lumbar spine, X-ray 
evidence only, prior to April 10, 2009, and in excess of 10 
percent since then. 

2.  Entitlement to an initial evaluation in excess of 20 
percent for traumatic amputation of the left great toe, 
proximal phalanx, with secondary flexion deformity of the 
second toe.

3.  Entitlement to an initial evaluation in excess of 10 
percent for tenosynovitis of the right ring finger.  


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from September 1978 to 
February 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Board notes that in a July 2009 supplemental statement of 
the case the RO granted a 10 percent evaluation for DDD of 
the lumbar spine, X-ray evidence only, effective April 10, 
2009.  Because the maximum benefit was not granted, the issue 
of entitlement to a higher evaluation remains on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Prior to April 10, 2009, DDD of the lumbar spine was not 
manifested by any limitation of motion or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour or ankylosis.

2.  Since April 10, 2009, DDD of the lumbar spine has not 
been manifested by flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

3.  Traumatic amputation of the left great toe, proximal 
phalanx, with secondary flexion deformity of the second toe 
has not been manifested by amputation of the great toe with 
removal of the metatarsal head, severe foot injury or 
hammering of all toes.   

4.  Tenosynovitis of the right ring finger has not been 
manifested by any limitation of motion or ankylosis, but 
rather locking that is not commensurate with metacarpal 
resection of this finger.

CONCLUSIONS OF LAW

1.  Entitlement to an initial compensable evaluation for DDD 
of the lumbar spine, X-ray evidence only, prior to April 10, 
2009, and in excess of 10 percent since then, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 
(2009).

2.  Entitlement to an initial evaluation in excess of 20 
percent for traumatic amputation of the left great toe, 
proximal phalanx, with secondary flexion deformity of the 
second toe, is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.6, 4.40, 4.45, 4.59, 4.68, 
4.71a, Diagnostic Codes 5171, 5282 and 5284 (2009).

3.  Entitlement to an initial evaluation in excess of 10 
percent for tenosynovitis of the right ring finger is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5155, 
5227 and 5230 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.   Dingess 
v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case as the Veteran has not alleged any prejudice.  

VA has obtained the Veteran's service treatment records and 
VA records, assisted him in obtaining evidence, afforded him 
physical examinations, and obtained medical opinions as to 
the etiology and severity of his disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

General Laws and Regulations Pertaining to Increased 
Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999). 

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a.  When there is no limitation of motion of the 
specific joint or joints that involve degenerative arthritis, 
Diagnostic Code 5003 provides a 20 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
rating for degenerative arthritis with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) provides that the 20 percent and 10 
percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion.

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  Id.

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

For the purpose of rating disability from arthritis the 
cervical vertebrae, the dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor joints, ratable on 
parity with major joints.  The lumbosacral articulation and 
both sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
38 C.F.R. § 4.45(f).

Evaluation of DDD of the Lumbar Spine

A service treatment record dated in June 2004 documents X-
rays of the lumbar spine.  At this time, the Veteran 
complained of low back pain with standing for long periods of 
time, as well as numbness and tingling.  This X-ray report 
documents a normal alignment of the lumbar spine without 
evidence of subluxation or dislocation.  The sacroiliac 
junction was normal bilaterally.  Also noted at this time was 
a 1.5 cm. x 1.5 cm. area of sclerosis in the trabecular bone 
of the right sacral ala and a 5 mm. lesion with the same 
appearance in the left sacral ala.  No fracture or 
dislocation was noted in the pelvis.  Bone mineralization was 
normal.  No arthritic changes were found in the sacroiliac 
joints.  

Another in-service X-ray report dated in October 2004 notes a 
complaint of dull aching pain at the lower thoracic area.  X-
rays yielded an impression of mild DDD at L5-S1.  

In February 2007 the Veteran was provided a VA examination.  
In opening, the examiner noted a history of DDD of the lumbar 
spine, first diagnosed in service and that the Veteran had 
not had any formal medical evaluation or definitive treatment 
since his discharge.  At this time, the Veteran took no 
medication, other than an occasional Aleve.  He did not use 
any type of brace or support on his back.  He did not require 
a crutch or cane to ambulate.  He was employed doing painting 
and home repairs and had lost no time from work due to his 
back.  He complained of pain in the low back, with occasional 
radiation to the left leg and denied any bowel or bladder 
incontinence.

Examination of the low back showed a level pelvis and not 
list or scoliosis.  There was no spasm or tenderness.  The 
Veteran complained of pain upon attempted flexion beyond 90 
degrees, extension beyond 15 degrees or lateral bending to 
either side beyond 50 degrees.  Neurological examination 
showed that the heel and toe gait were normal.  Straight leg 
raise was negative.  Deep tendon reflexes were 2+ overall.  A 
diagnosis of DDD of the lumbar spine was noted.  Pain was 
noted as a restricting factor, but lack of endurance and 
weakened movement were not.  There was no abnormal weight-
bearing and no additional limitation with repetitive use or 
flare-ups.   

On April 10, 2009, the Veteran was once again afforded a VA 
examination of the spine.  It is noted that the report 
associated with this examination documents that the claims 
file was reviewed by the examiner.  The examiner noted a 
history of DDD of the lumbar spine with an onset in the mid-
1990s.  At the time of this examination, the Veteran 
complained of low back pain each night as he laid down to 
sleep, as well as back pain after standing for more than 20 
minutes.  Ordinarily, he had back pain 1 to 2 times per day.  
There was no history of bowel or bladder impairment, erectile 
dysfunction, numbness, parasthesias, foot weakness, falls or 
unsteadiness.  He had had no incapacitating episodes and used 
no assistive devices.  He had no limitation on walking.  

Inspection of the spine showed a normal posture, head 
position and symmetry.  His gait was normal.  There were no 
abnormal spinal curvatures.  There was no spasm, atrophy, 
guarding, pain with motion, tenderness or weakness.  
Neurologic examination was 5/5 in all spheres.  Flexion was 
to 66 degrees.  Extension was to 30 degrees.  Bilateral 
lateral rotation was to 30 degrees, as was bilateral lateral 
flexion.  X-rays revealed evidence of degenerative disc 
disease at the L5-S1 level, with a sclerotic lesion noted 
within the right-side upper sacrum.  X-rays also revealed a 
minimal levoscoliosis of the lower lumbar vertebra.  The 
examiner noted that muscle spasm, localized tenderness or 
guarding were not severe enough for any abnormal gait or 
spinal contour.  The Veteran was still then employed part-
time doing painting and home repair.  He reported having lost 
about 12 weeks of work in the past 12 months, partly due to 
his low back pain. 

Initially, the Board points out that the provisions of 
Diagnostic Code 5003 do not provide for a compensable 
evaluation for DDD of the lumbar spine prior to April 10, 
2009.  In this regard, the Board notes that a 10 percent 
rating requires involvement of 2 or more major joints or 2 or 
more minor joints, and that a 20 percent evaluation, 
requires, in addition, occasional exacerbations.  As outlined 
above, the lumbosacral articulation and both sacroiliac 
joints are considered to be a single group of minor joints.  
Repeated VA examination has shown only involvement of L5-S1; 
thus, only 1 group of minor joints is involved in the present 
low back disability.  Accordingly, a compensable evaluation 
is not warranted hereunder.  The Board will address the 
general rating formula pertaining to the spine.  

Under the current General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent rating is for application 
with forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent 
evaluation is assigned for forward flexion of the cervical 
spine at 15 degrees or less; or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is warranted 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine of 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243.

For VA compensation purposes, normal forward flexion of the 
lumbar spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243, Note (2).  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  Id.  The normal combined range of motion 
of the thoracolumbar spine is 240 degrees.  Id.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent evaluation is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 1 week but less 
than 2 weeks during the past 12 months; a 20 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

For purposes of evaluations under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id. at Note (1).  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of incapacitating episodes 
or under the General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a higher evaluation 
for that segment.  Id. at Note (2).

The Board notes that the provisions pertaining to evaluation 
of intervertebral discs syndrome (IVDS) are inapplicable.  As 
outlined above, the Veteran has never been diagnoses as 
having IVDS and there is no evidence of any neurologic 
involvement.  See 62 Fed. Reg. 8204 (February 24, 1997).  
Moreover, he has never been prescribed bed rest by a 
physician.  Accordingly, the only avenue for an increased 
evaluation is through the general formula.  

Prior to April 10, 2009, a compensable evaluation is not 
warranted.  At VA examination in February 2007 the Veteran's 
range of motion in the lumbar spine was wholly normal for VA 
purposes and the goniometrics obtained at that time do not 
meet the criteria for compensable evaluation.  Moreover, 
there is no evidence during this period of muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour, or any evidence of ankylosis.  Also 
the evidence specifically indicates that there was no 
additional limitation with repetitive use or flare-ups, and 
as such the noncompensable evaluation adequately portrays any 
functional impairment, pain, and weakness that the Veteran 
experiences.  See DeLuca, supra, see also 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Accordingly, prior to April 10, 2009, a 
compensable evaluation is not warranted.  

It was not until April 10, 2009, that any limitation of 
motion of the lumbar spine was shown.  At this time, 
objective limitation of flexion to 66 degrees (rounded to 70) 
was shown, thus warranting at least a 10 percent evaluation.  
Nevertheless, no objective limitation in any other plane of 
motion was shown on or after this time.  The combined range 
of motion was never less than 220 degrees.  Likewise, the 
pertinent evidence has not shown muscle spasm or guarding, 
particularly severe enough to result in abnormal gait or 
abnormal spinal contour, or ankylosis.   The Board notes the 
impression of mild levoscoliosis in the April 10, 2009, VA 
examination report; however, the examination report does not 
attribute this to muscle spasm, localized tenderness or 
guarding.  Indeed, no such symptomatology was found on 
objective examination.  Additionally, there is no evidence of 
additional limitation during flare-ups; the requirements for 
a rating in excess of the current 10 percent evaluation are 
not met.  See DeLuca supra.  Accordingly, entitlement to an 
evaluation in excess of 10 percent is not warranted since 
April, 10, 2009.  

It is noted that the RO did, as noted above, stage the rating 
by assigning a 20 percent evaluation for the lumbar spine 
disability effective April 10, 2009 in accordance with 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board does 
not find that any other staged ratings are appropriate in 
this case. 

Traumatic Amputation of the Left Great Toe, Proximal Phalanx, 
With Secondary Flexion Deformity of the Second Toe

At VA examination in February 2007 the Veteran's amputated 
left toe was asymptomatic.  However, the second toe was noted 
as having drifted toward the medial side of the foot, which 
had a tendency to hammer and cause pain when the Veteran 
would put on his shoes and socks.  Examination of the left 
foot showed absence of the left great toe at the 
metatarsophalangeal joint.  There was no tenderness.  The 
second toe had developed a flexion deformity at the proximal 
interphalangeal joint, associated with extension at the 
metacarphophalangeal joint, which resulted in clawing or 
hammering of the toe.  Traumatic amputation of the left great 
toe with secondary deformity of the second toe was assessed 
at this time.  Pain was noted as a restricting factor, but 
lack of endurance and weakened movement were not.  There was 
no additional limitation with repetitive use or flare-ups.

Of record is a VA X-ray report dated in December 2008.  This 
report documents an impression of an amputated left great 
toe, as well as a medially deviated second toe with a hammer 
toe appearance.  A VA primary care note documents progressive 
discomfort in the left foot, related to the prior toe 
amputation.  It also documents progressive curvature and 
hammertoe of the second digit on the right foot.  

A February 2009 VA orthopedic note also documents amputation 
of the left great toe, with hammering of the left second toe 
with deviation to the medial side.  At this time, the Veteran 
reported that this condition was beginning to cause him some 
rubbing with shoe wear, which did not cause much pain.  It 
was noted that the Veteran was a very active individual 
involved in hiking and running.  Evaluation of the foot 
showed a plantar grade foot with the absence of the left 
great toe, with well-healed incisions.  The second toe was 
hammered and subluxed at the MCP joint with contracture of 
the flexor tendon.  There was a small callus over the PIP 
joint of the second toe, which was non-tender.  The lesser 
toes appeared without deformity.  The examiner assessed left 
second toe with deformity with MCP subluxation and hammering 
of the toe.

At VA examination in April 2009, the Veteran complained of 
foot pain with running or other aerobic activity, about 2 to 
3 times per day.  He also related having had pain at night, 
which did not wake him.  He had relief with use of a shoe 
insert.  Examination revealed no swelling, heat, redness, 
stiffness, fatigability, weakness, lack of endurance or pain 
on motion.  Pain, while standing, walking and at rest was 
noted.  The Veteran was able to stand up to one hour and had 
no limitation on walking.  The second toe was hammering, 
deviated medially and non-tender.  X-rays showed great toe 
amputation and second hammertoe.  Mild effects on chores, 
shopping, exercise, sports and recreation were noted, with no 
other effects on daily activities found.  

The RO initially evaluated the Veteran's right foot 
disability under Diagnostic Code 5171, which provides for 
evaluation of amputation of the great toe, and assigned a 10 
percent evaluation.  In this regard the Board notes that this 
diagnostic code provides a maximum 30 percent evaluation for 
amputation thereof with removal of the metatarsal head.  
38 C.F.R. § 4.71a, Diagnostic Code 5171.  

The RO later considered Diagnostic Code 5284 in a March 2007 
statement of the case and increased the evaluation of this 
disability to 20 percent.  Under this code, foot injuries are 
evaluated as follows: moderate (10 percent); moderately 
severe (20 percent); and severe (30 percent). 38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2009).  Actual loss of the use 
of the foot warrants a 40 percent evaluation.  Id.  The words 
"moderate," "moderately severe" and "severe" are not 
defined in the rating schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6.  

Under this diagnostic code, the Board does not find that a 
higher evaluation is warranted.  In this regard, the Board 
notes that this disability appears to have had only mild to 
moderate effects on the Veteran's activities of daily living.  
See e.g. April 2009 report of VA examination.  Indeed, the 
Veteran has remained active and frequently runs.  He has 
never required the use of any assistive devices and inserts 
have provided relief.  He has obviously not lost actual use 
of the foot.  Under these circumstances, the Board does not 
find that this disability is properly characterized as severe 
or that the Veteran has lost the use of his left foot; thus, 
an evaluation in excess of 20 percent is not warranted under 
Diagnostic Code 5284.  38 C.F.R. § 4.71a.

Likewise, with respect to the hammering of the second toe, 
the Board notes the presence of Diagnostic Code 5282, which 
provides for evaluation of hammer toe.  In this regard, a 
compensable evaluation is not warranted, as a compensable 
maximum 10 percent evaluation requires that all toes of the 
foot manifest hammer toe.  38 C.F.R. § 4.71a.  Only one of 
the Veteran's toes has manifested hammer toe.  

Lastly, the Board notes that there is apparently scarring 
present in the area of the amputation and acknowledges the 
amputation rule set forth in 38 C.F.R. § 4.68, which provides 
that the combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation at the 
elective level.  Were the Board to award a separate 
evaluation for a scar, this would violate the amputation rule 
as Diagnostic Code 5171 provides for a maximum 10 percent 
evaluation for amputation without metatarsal involvement, as 
is shown in the present case.  Notably, the Veteran is 
already receiving a disability evaluation in excess thereof.  
Accordingly, a separate evaluation for any scarring is not 
proper. 

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the Veteran's disability was more than 20 
percent disabling.  He is accordingly not entitled to receive 
a "staged" rating. Fenderson, supra.



Tenosynovitis of the Right Ring Finger

A December 2003 service treatment record documents a 
complaint of initiating extension at the metacarpophalangeal 
joint in the right 4th digit for 3 months, with no history of 
trauma.  X-rays were within normal limits at this time and 
there were no complaints of pain.  An assessment of right 4th 
trigger finger was assessed at this time.  Pain was noted as 
a restricting factor, but lack of endurance and weakened 
movement were not.  There was no additional limitation with 
repetitive use or flare-ups.

In February 2007 the Veteran was provided a VA examination.  
The examiner documented the Veteran's history of stenosing 
tenosynovitis of the right ring finger and the absence of any 
medical evaluation or definitive treatment for this condition 
since his discharge.  At this time, as noted above, the 
Veteran was employed and had lost no time from work due to 
his finger.  At the time of the examination the Veteran 
complained that his right ring finger would lock up on 
complete flexion, which required manual manipulation to 
straighten out.  He reported pain associated with this 
action.  Examination of the right ring finger showed a fairly 
classical snapping or trigger phenomena when the Veteran 
actively flexed the digit.  Also noted was tenderness over 
the metacarpophalangeal joint.  The examiner continued the 
diagnosis of stenosing tenosynovitis of the right ring 
finger.  
A February 2009 VA orthopedic note documents a history of a 
right ring trigger finger.  Sensation was grossly intact 
distally and he had pink, warm fingertips.  The Veteran had 
full range of motion in the finger and thumb joints.  

In April 2009 the Veteran was once again afforded a VA 
examination of his right ring finger.  At this time, the 
Veteran reported that his right ring finger would "lock" 20 
to 30 times per day, more so in the morning and caused pain 
when he forced his hand to open.  It was noted by the 
Veteran's statement that he was right hand dominant.  There 
was no objective evidence of pain on active range of motion, 
or any objective limitation of motion found on physical 
examination.  There was no objective evidence of pain 
following repetitive motion.  There was no amputation, 
ankylosis or deformity.  It was noted that this finger 
remained flexed after the Veteran made a fist.  Significant 
effects on the Veteran's occupation were noted as being 
associated with this condition.  He had decreased manual 
dexterity, and problems with lifting and carrying associated 
therewith.  Mild effects on chores, shopping, exercise, 
sports and recreation were noted.  No effects on traveling, 
feeding, bathing, dressing, toileting and grooming were 
found.  

The RO has, by analogy, evaluated this condition under 38 
C.F.R. § 4.71a, Diagnostic Code 5155.  This diagnostic code 
provides for evaluation of amputation of the ring finger.  
Amputation thereof without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto, warrants a 10 
percent evaluation.  A maximum 20 percent evaluation is 
warranted in cases with metacarpal resection (more than one-
half the bone lost).

Also noted is the presence of Diagnostic Codes 5227 and 5230, 
which provide, respectively, for evaluation of ankylosis and 
limitation of motion of the ring or little finger.  These 
diagnostic codes provide a maximum noncompensable evaluation.  
A note to diagnostic code 5227 states that the rater should 
also consider whether evaluation as amputation is warranted 
and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.  38 C.F.R. 
§ 4.71a.  

As noted above, the Veteran's stenosing tenosynovitis of the 
right ring finger is currently evaluated as 10 percent 
disabling under the diagnostic code pertaining to amputation 
of this finger.  In order to establish a higher evaluation, 
the evidence would have to demonstrate disability 
commensurate with metacarpal resection of this finger.  In 
this regard the Board does not find that the maximum 20 
percent evaluation is warranted.  It is noted that this 
condition has significant effects on the Veteran's 
employment.  Nevertheless, the Veteran remains able to grip 
with this finger, which would obviously not be possible were 
more than one half of the metacarpal lost, as provided in 
Diagnostic Code 5155.  Moreover, the Veteran has retained 
full range of motion in this joint, even with consideration 
of pain, fatigability, etc.  Accordingly, an evaluation in 
excess of 10 percent is not warranted.  

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the Veteran's disability was more than 10 
percent disabling.  He is accordingly not entitled to receive 
a "staged" rating. Fenderson, supra.

Extraschedular Consideration

The Board has also considered whether the Veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology; thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluations are, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2009).  Consequently, referral 
for extraschedular consideration is not warranted.












ORDER

Entitlement to an initial compensable evaluation for DDD of 
the lumbar spine, X-ray evidence only, prior to April 10, 
2009, and in excess of 10 percent since then, is denied. 

Entitlement to an initial evaluation in excess of 20 percent 
for traumatic amputation of the left great toe, proximal 
phalanx, with secondary flexion deformity of the second toe 
is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for tenosynovitis of the right ring finger is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


